Order, Supreme Court, New York County, entered on February 28, 1973, unanimously modified, on the law and the facts, so as to refer to the Special Referee to hear and report, together with his recommendations, the question of whether plaintiff’s departure for California with the child of the parties was with the consent of the defendant and if so, the length of time defendant consented that the child remain outside of New York’s jurisdiction. The order is otherwise affirmed, without costs and without disbursements. By previous court order defendant had been granted the right to visit with his infant son every Sunday. Concededly, plaintiff removed the child to California. The real issue, therefore, appears to be whether defendant consented to the child’s prolonged absence from New York. Under the terms of the visitation order plaintiff’s movements were not restricted. Indeed she could travel with the child freely subject only to the father’s right to see him every Sunday. Concur — Nunez, J. P., Kupferman, Murphy, Lane and Capozzoli, JJ.